Citation Nr: 1504013	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as heart attack, to include as secondary to anxiety disorder.

2.  Entitlement to service connection for anxiety and depression, to include panic attacks and sleep disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2013 videoconference hearing, the Veteran testified that he had active duty from April 1989 to May 1992.  He testified that in 1993, he tried to go back to the military but was denied re-entry because of his hypertension.  The Veteran testified that he had a Military Entrance Processing Station (MEPS) examination in Albany, New York, and was found to be unfit to reenter the military.  There is no record of the Veteran trying to re-enlist into the military or his MEPS examination in 1993.  On remand, these records should be obtained and associated with the Veteran's claims file.  

The Veteran and his spouse also testified that from 1993 until 2003, the Veteran received treatment for his panic attacks from a private physician.  On remand, all records, both private, and from the VA, prior to 2003 should be obtained and associated with the Veteran's claims file.  The Veteran also testified that since 2003, he has been seeking care from a private cardiologist.  These treatment records should be obtained and associated with the Veteran's claims file.  

Additionally, the Veteran stated that his CAD is secondary to his on-going anxiety attacks.  The Board notes that the Veteran not provided a VA examination to determine the etiology of either his anxiety attacks or his CAD.  On remand, the Veteran should be afforded a Compensation and Pension (C&P) examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his anxiety disorder and CAD, to include 

a. The 1993 MEPS examination conducted in Albany, NY;

b. All VA treatment records concerning the Veteran's CAD from 1993 to the present.  

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include: 

a. Treatment from his private physician concerning his panic attacks from 1993 to the present;

b.  Treatment from his private physician concerning his CAD from 2003 to the present.

Identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for anxiety disorder and CAD.

3. Obtain all service personnel records including records relating to rejection from service admission in 1993.

4. All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

5. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014). Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

6. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of his anxiety disorder.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's anxiety disorder, to include depression, panic attacks, and sleep disorder, was caused by, or related to, his active service.  The Board notes that the Veteran's June 2013 videoconference hearing testimony has been deemed credible.

7. Schedule the Veteran for an examination to determine if he is diagnosed with a heart condition, to include CAD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's CAD is related to active service or was caused by, or chronically worsened by, any acquired psychiatric disorder.

8. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.

9. Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




